Citation Nr: 0534226	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-20 507	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar myositis.

2.  Entitlement to service connection for a back disorder, to 
include disabilities of the cervical spine, thoracic spine, 
and lumbar spine.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to an initial rating in excess of 30 percent 
for major depression.

6.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left distal radius fracture.

7.  Entitlement to an initial rating in excess of 10 percent 
for a left wrist surgical scar.

8.  Entitlement to an initial compensable rating for a left 
hip donor site scar.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarbe Ortiz


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1979 and had additional military reserve 
service.  He sustained injuries in the line of duty on August 
5, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998, December 1999, and 
November 2003 rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

A hearing was held in September 2000 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.  

The Board remanded the case to the RO, in November 2004, 
through the Appeals Management Center (AMC), in Washington, 
DC.  The development requested on remand was completed, and 
the case has been returned to the Board for continuation of 
appellate review.

The Board determines that the issue of service connection for 
lumbar myositis has been raised by the evidence of record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The other issues listed on the 
title page of this decision are addressed in the decision 
that follows.


FINDINGS OF FACT

1.  A back disorder was not shown to be present while the 
veteran was on active duty or within the first year 
thereafter, and the weight of medical opinion does not 
demonstrate that degenerative changes of the cervical spine, 
thoracic spine or lumbar spine are attributable to an 
accident in which the veteran was involved on August 5, 1997, 
while he was performing reserve duty.  

2.  The veteran does not have a left leg disorder that is 
attributable to active duty or to an accident in which the 
veteran was involved on August 5, 1997, while he was 
performing reserve duty.  

3.  The veteran does not have a right shoulder disorder that 
is attributable to active duty or to an accident in which the 
veteran was involved on August 5, 1997, while he was 
performing reserve duty.  

4.  Since March 26, 1998, major depression, overall, has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

5.  Since November 1, 1997, residuals of a left distal radius 
fracture have been manifested primarily by demonstrable pain 
through range of motion of the left wrist; the wrist is not 
fixed in a single position nor does it exhibit nonunion.

6.  Since November 1, 1997, a left wrist surgical scar has, 
at times, been painful to objective inspection.

7.  Since November 1, 1997, a left hip donor site scar has 
not been productive of functional limitations.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service nor may arthritis of any segment of the spine be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005)  

2.  A left leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

3.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  An initial rating of 50 percent for major depression is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2005).

5.  An initial rating in excess of 20 percent for residuals 
of a left distal radius fracture is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5214 (2005).

6.  An initial rating in excess of 10 percent for a left 
wrist surgical scar is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to and since August 30, 2002).  

7.  An initial compensable rating for a left hip donor site 
scar is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
and since August 30, 2002); 38 C.F.R. § 4.31 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2001 and 
August 2004 letters the RO sent to the appellant that were 
issued in connection with the various RO decisions in this 
case.  Cumulatively, the letters informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO. 

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
Copies of disability determinations of the Social Security 
Administration (SSA) have also been obtained, as well as the 
medical records upon which the SSA determinations were based.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the initial unfavorable RO decision of February 1998 that is 
the basis of this appeal was already issued prior to the 
enactment of the VCAA in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

As alluded to, the veteran takes issue with the initial 
ratings assigned when service connection was granted for 
major depression, residuals of a left radius fracture, a left 
wrist surgical scar, and a left hip donor site scar.  
Accordingly, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, at 125-26.

Under the general rating formula for the evaluation of mental 
disorders, major depression will be rated as follows under 38 
C.F.R. § 4.130, Diagnostic Code 9434:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.--70 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.--50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).--30 percent.

The veteran's service-connected left wrist disorder includes 
traumatic arthritis.  Arthritis, due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Ankylosis of the wrist is assigned the following percentage 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5214:

							    Major     
Minor
Unfavorable, in any degree of palmar flexion, or with
ulnar or radial deviation  					       
50           40

Any other position, except favorable				      
40           30

Favorable in 20 degrees to 30 degrees dorsiflexion		      
30           20

Note:  Extremely unfavorable ankylosis will be rated as loss 
of use of hands under Diagnostic Code 5125.  

VA's criteria for evaluating skin disorders, including scars, 
were revised, effective August 30, 2002, during the pendency 
of the veteran's appeal.  Where a law or regulation changes 
after a claim has been filed, but before administrative or 
judicial review has been completed, the version most 
favorable to the claimant generally applies.  At the same 
time, however, revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date. 
VAOPGCREC 3-2000.  The RO has considered a left wrist 
surgical scar and a left hip donor site scar under both the 
former and revised criteria.  

Prior to August 30, 2002, a 10 percent rating was warranted 
for superficial scars that were tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Note:  The 10 percent rating was to be assigned, when the 
requirements were met, even though the location might be on 
the tip of the finger or toe, and the rating might exceed the 
amputation value for the limited involvement.  

Since August 30, 2002, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2):  In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)

Prior to and since August 30, 2002, scars may be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

Service Connection for a Back Disorder and for Disorders of 
the 
Left Leg and Right Shoulder

The veteran maintains, in essence, that he has left leg and 
right shoulder disorders that are attributable to military 
service.  He also claims that he has a disorder affecting 
various segments of the spine as a result of an injury 
sustained on reserve duty, on August 5, 1997, when he fell 
from a truck.  

Service medical records make no reference to pertinent 
defects during the veteran's period of active duty that ended 
in June 1979.  Periodic general physical examinations through 
July 1994, while the veteran was on reserve duty, also note 
no pertinent defects.  

An accident report confirms that the veteran injured his left 
wrist when he fell from a truck, while performing reserve 
duty, on August 5, 1997.  He was admitted to a VA medical 
facility on August 5, 1997, for treatment of a left distal 
radius fracture.  On admission, he complained of back pain.  
The report of hospitalization makes no reference to back 
defects having been found on examination.  No complaints or 
findings regarding the left leg or right shoulder were noted 
in the report of hospitalization.  

A hearing was held at the RO in September 2000 before a local 
hearing officer.  The veteran did not testify.  Dr. Jose 
Arturo Juare Ortiz, M.D., a psychiatrist, testified that the 
veteran sustained injuries to the cervical, thoracic and 
lumbar segments of the spine in the truck accident on August 
5, 1997, while the veteran was performing reserve duty.  The 
physician further testified that trauma sustained in the 
truck accident caused an increase in severity of preexisting 
cervical spine degenerative changes.  

A VA orthopedic examination was performed in April 1999.  The 
diagnoses were L5-S1 degenerative disc disease, as well as 
compression of the T10-T11 dural sac; C5-C6 herniated disc 
and C6-C7 degenerative disc disease.  In an addendum opinion, 
dated in April 1999, the examiner stated that the veteran's 
right shoulder pain was a referred pain from a cervical 
herniated disc condition.  He went on to note that the 
veteran's left leg pain was a referred pain from lumbar 
discogenic disease.  He added that the joints of the left leg 
and the right shoulder were negative to examination.  

A medical opinion, dated in January 2001, was provided by a 
VA orthopedic examiner, who had reviewed the veteran's claims 
file.  He stated that an MRI of the cervical spine, performed 
in March 1995, had shown degenerative disc disease at C6-C7, 
while an MRI of the lumbar spine in March 1998 had shown L5-
S1 degenerative disc disease and T10-T11 herniated nucleus 
pulposus (HNP)with compression of the dural sac.  The 
examiner observed that cervical and lumbar discogenic disease 
were first confirmed more than one year after active duty 
military service.  It was the examiner's conclusion that 
current HNP of the lumbar and thoracic spine were not due to 
an accident in service and that preexisting cervical HNP was 
not aggravated by that same accident.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, service medical records, as 
well as reports of medical treatment rendered at the time of 
the August 5, 1997 truck accident, are silent for claimed 
defects or injuries to the left leg or right shoulder 
disorder.  In fact, there is no medical evidence in the 
claims file that the veteran has an organic disorder of the 
left leg or right shoulder that is attributable to any event 
or occurrence of military service.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking an alleged left leg disorder and an alleged 
right shoulder disorder to military service.  There is no 
indication from the record that the veteran has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Here, a VA physician ruled out any connection between current 
degenerative changes of any segment of the spine and the 
veteran's period of active duty or to the truck accident in 
which he was injured on August 5, 1997.  The examiner is a 
specialist in orthopedics.  He provided an opinion with a 
rationale, which was supported with specific examples from 
the veteran's medical records.  The physician also reviewed 
the veteran's entire claims file.  His opinion is persuasive 
and supported by the medical evidence.

By contrast, the Board assigns little probative weight to the 
opinion from Dr. Juarbe attributing disorders of the 
cervical, thoracic and lumbar segments of the spine to the 
August 5 1997 truck accident.  The physician had not 
conducted a review of all the veteran's medical records or 
provided a rationale for his opinion, as had the VA examiner 
who provided an opinion to the contrary.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Moreover, an opinion may be 
reduced in probative value even where, as here, the statement 
comes from someone with medical training, if the medical 
issue requires special knowledge.  See, e.g., Black v. Brown, 
10 Vet. App. 279 (1997).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  In this regard, the Board 
notes that Dr. Juarbe is a psychiatrist, while the VA 
physician is an orthopedic examiner.

For these reasons, the claims for service connection for 
disorders of segments of the spine and for left leg and right 
shoulder disorders must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claims, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Initial Rating for Major Depression

Dr. Santos, a non-VA psychiatrist, who examined the veteran 
in June 1998, found him to be logical and coherent, but with 
psychomotor retardation.  Speech production was slow and 
diminished; memory was diminished; concentration was poor, 
and the veteran was easily distractible.  The diagnosis was 
major depression, and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 55.

On VA psychiatric examination in April 1999, it was found 
that the veteran's mood was depressed and anxious.  Affect 
was blunted.  Attention span was good, as were memory and 
concentration.  Speech was clear and coherent.  He was not 
hallucinating, nor was he suicidal.  Insight and judgment 
were fair.  The diagnosis was dysthymia secondary to pain 
from his service-connected disability.  The examiner assigned 
a GAF score of 70.

When the veteran was examined in October 1999 by Dr. 
Fernandez, another non-VA psychiatrist, it was found that he 
had mild psychomotor retardation, with slow flow of speech 
and thought process.  He was depressed and anxious.  Memory 
was diminished.  Concentration and attention were poor, as 
were insight and judgment.  

The veteran was afforded a psychiatric evaluation in November 
2002 in connection with a service department medical board.  
The diagnosis was major depressive disorder, severe, without 
psychotic features.  The examiner assigned a GAF score of 45.  

On VA psychiatric examination in October 2003, the veteran 
related that he had worked as a tool maker in various 
factories over a period of about 15 years.  He indicated that 
he had become depressed after his accident in 1997 while on 
reserve duty; he no longer worked and now received SSA 
disability benefits.  

Mental status evaluation showed that thought process was 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech nor was there was not 
evidence of delusions or hallucinations.  Mood was depressed 
and irritable, while affect was constricted and appropriate.  
Memory was intact.  Judgment and insight were fair.  It was 
found that the veteran was able to maintain the basic 
activities of daily living.  The diagnosis was major 
depressive disorder, severe, without psychotic features.  The 
examiner assigned a GAF score of 50.

A review of the record shows that the veteran experiences a 
disturbance of mood that is manifested as significant 
depression. As well, he has been found to have constricted or 
blunted affect, i.e., emotional range.  As well, some 
psychiatric examiners indicated that he has at least some 
problems with memory and concentration.  Several examiners 
have determined that the veteran's major depressive disorder 
produces severe impairment in social and industrial 
functioning.  With resolution of reasonable doubt in the 
appellant's favor, the Board concludes that manifestations of 
major depression, throughout the appeal period in question, 
have more nearly approximated the criteria for assignment of 
a 50 percent rating.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

At the same time, the Board determines that major depression, 
throughout the appeal period in question, has not, overall, 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Accordingly, the veteran's 
major depressive disorder is not of such magnitude as to 
satisfy the criteria for assignment of a yet higher rating of 
70 percent.  

The Board has reviewed the entire evidence of record and 
finds that the 50 percent rating, which this Board decision 
now assigns for the veteran's depressive disorder, effective 
March 26, 1998, reflects the most disabling this disorder has 
been since the beginning of the appeal period.  Thus, the 
Board concludes that a staged rating for major depression is 
not warranted.  Fenderson, supra.  

Increased Initial Rating for Residuals of a Left Distal 
Radius Fracture.

The veteran sustained a fracture of the left distal radius on 
August 5, 1997, while he was performing reserve duty.  He 
underwent open reduction and internal fixation of the 
fracture.  

A VA orthopedic examination was performed in January 1998.  
It was reported that the veteran was right-handed.  Clinical 
inspection showed the following range of motion of the left 
wrist:  flexion 25 degrees, dorsiflexion 35 degrees, 
pronation 65 degrees, and supination 80 degrees.  The 
examiner went on to state that there was ankylosis of the 
left wrist, which was stable and painful.  There was mild, 
painful motion in all movements of the left wrist at the last 
degree of range of motion measured.  There was edema of the 
left wrist, with a 2 cm difference between the left wrist 
circumference and the right wrist circumference.  No redness, 
heat, effusion or instability was detected.  X-rays of the 
left wrist showed that the distal radius was in good 
alignment.  

The veteran's left wrist was evaluated by the service 
department occupational therapy service in November 2002 in 
connection with an upcoming medical evaluation board.  Range 
of motion of the left wrist was as follows:  dorsiflexion 55 
degrees, palmar flexion 25 degrees, ulnar deviation 20 
degrees, and radial deviation 10 degrees.  Left hand grip 
strength was 33 percent of normal.

On VA orthopedic examination in October 2003, the left wrist 
had painful dorsiflexion from 0 degrees to 30 degrees and 
painful palmar flexion from 0 degrees to 22 degrees.  The 
veteran had left wrist radial deviation to 10 degrees and 
ulnar deviation to 15 degrees.  Wrist manual muscle strength 
was graded 4/5 in dorsiflexion and palmar flexion, while hand 
grip strength was graded 4/5.  No ankylosis was found.  X-
rays of the wrist showed post-traumatic degenerative joint 
disease of the radiocarpal joint.  No instability or 
intrinsic muscle atrophy was demonstrated.  

The veteran has arthritis of the left wrist as a residual of 
the fracture of the left distal radius.  And the severity of 
left wrist arthritis, in turn, is determined based on the 
extent it causes limitation of motion.  A ten percent 
evaluation is the highest schedular rating provided by 38 
C.F.R. § 4.71a, Diagnostic Code 5215 the for application to 
limitation of motion of the wrist.  However, the RO has 
assigned a 20 percent rating for left wrist fracture 
residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5215 for 
application to ankylosis of the wrist.  

Ankylosis is the immobility of a joint and may be due to an 
injury or a surgical procedure.  The January 1998 VA examiner 
mentioned ankylosis of the veteran's left wrist, yet at the 
same time noted that some range of motion of the wrist was 
preserved.  The left wrist also exhibited some range of 
motion on the service department evaluation in November 2002.  
Significantly, the October 2003 VA examiner found no 
ankylosis.  Clearly, the veteran has retained the ability to 
move the left wrist.

The most recent VA orthopedic examination demonstrated that 
the veteran had pain throughout the entire range of motion of 
the left wrist.  In effect, for rating purposes, the extent 
of painful motion of the left wrist is regarded as equivalent 
to the wrist being fixed in position of favorable ankylosis 
from 20 degrees to 30 degrees of dorsiflexion.  This supports 
assignment of the current 20 percent rating for the left 
wrist fracture residuals involving the minor arm.  In 
assigning a 20 percent evaluation for the veteran's left 
wrist disorder, the RO implicitly considered the holding of 
the United States Court of Appeals for Veterans Claims in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and applied 38 C.F.R. 
§ 4.40, 4.45 and 4.59.  

In order to be entitled to a rating higher than 20 percent 
for ankylosis of the wrist of the minor hand, there must be 
objective evidence of some ankylosis in any position except 
favorable in 20 degrees to 30 degrees of dorsiflexion.  This 
has not been demonstrated at any time during the appeal 
period.  

Further, the Board has considered evaluation of the veteran's 
left wrist disorder under 38 C.F.R. § 4.71a, Diagnostic Code 
5212 for application to impairment of the radius.  There is 
no medical evidence of nonunion or even malunion of the left 
distal radius at the fracture site at any time during the 
appeal period.  Absent nonunion of the lower half of radius, 
with false movement and marked deformity, no basis is 
provided for assignment of a rating higher than 20 percent 
for impairment of the radius of the minor arm.  

The Board has considered whether a "staged" rating is 
appropriate for the residuals of a fracture of the left 
distal radius.  The record, however, does not support 
assigning a different percentage disability rating during the 
period in question from that assigned by the RO.  Fenderson, 
supra.  

In determining that a higher initial rating for a left wrist 
disorder is not warranted, the Board has been mindful of the 
benefit-of-the-doubt doctrine.  But since, for the reasons 
stated, the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Increased Initial Ratings for a Left Wrist Surgical Scar and 
a 
Left Hip Donor Site Scar

The veteran has a scar as a result of surgery to repair the 
fracture of the left distal radius sustained on August 5, 
1997.  At surgery, a bone graft was performed using bone 
obtained from the left ilium, leaving a scar at the left hip 
donor site.  

On VA orthopedic examination in January 1998, clinical 
inspection of the left wrist showed that the surgical scar 
was tender to palpation.  The scar was depressed, with loss 
of subcutaneous crossing the joint.  Color photographs of the 
dorsal and palmar surfaces of the veteran's left wrist 
accompany the examination report.

A VA examination of scars was performed in October 2003.  The 
examiner described both the left wrist surgical scar and the 
left iliac crest donor site scar.  There was no pain on 
palpation of either scar.  There was no adhesion of either 
scar to underlying tissue.  Both scars were superficial and 
were neither elevated nor depressed.  Neither scar produced 
any limitation of motion or function.  

The medical evidence shows that an examiner has elicited 
tenderness of the left wrist surgical scar, warranting 
assignment of a 10 percent evaluation for that scar under 
either the former or revised criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This is the highest rating provided by 
this diagnostic code.  

Although a VA orthopedic examiner described some loss of 
underlying tissue at the left wrist surgical scar site, that 
finding was not subsequently confirmed by an examiner, who 
specifically evaluated the veteran to determined the 
character of scars.  In any event, there is no objective 
evidence that the left wrist scar-in contrast with left 
wrist arthritis-interferes with motion or function of the 
wrist.  Hence, a rating higher than 10 percent is not 
warranted on the basis of 38 C.F.R. § 4.118, Diagnostic Code 
7805 for application to scars that interfere with motion or 
function of the body part affected by the scar.  

The medical evidence demonstrates no tenderness of the left 
hip donor site scar.  Hence, a 10 percent rating is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  As 
well, medical evidence demonstrates that the left hip donor 
site scar does not limit motion or function of the hip, and 
hence a compensable rating is not warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

The Board has considered whether a "staged" rating is 
appropriate for a left wrist surgical scar or a left hip 
donor site scar.  The record, however, does not support 
assigning percentage disability ratings during the period in 
question different from those assigned by the RO.  Fenderson, 
supra.  

In determining that higher initial ratings for a left wrist 
surgical scar or a left hip donor site scar are not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for a back disorder, to include 
disabilities of the cervical spine, thoracic spine, and 
lumbar spine, is denied.

Service connection for a left leg disorder is denied.

Service connection for a right shoulder disorder is denied.

An initial rating of 50 percent for major depression is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.

An initial rating in excess of 20 percent for residuals of a 
left distal radius fracture is denied.

An initial rating in excess of 10 percent for a left wrist 
surgical scar is denied.

An initial compensable rating for a left hip donor site scar 
is denied.


REMAND

As previously mentioned, the veteran complained of back pain 
when he was admitted to VA hospitalization on August 5, 1997, 
for treatment of a left wrist fracture.  However, no back 
defects were noted during hospitalization.  

Treatment records from the service department show that the 
veteran was evaluated for chronic low back pain following the 
August 5, 1997 truck accident.  Treatment included physical 
therapy and an epidural block.  He attributed his back pain 
to the August 5, 1997 truck accident.  The assessment in 
January 1998 was that he had lumbar muscle sprain with post-
traumatic myositis.  An MRI in March 1998 first demonstrated 
that the veteran had degenerative disc disease of the 
lumbosacral spine.  

On VA orthopedic examination in April 1999, it was found that 
the veteran had moderate lumbar paravertebral muscle spasm.  
Low back symptoms were then attributed to L5-S1 degenerative 
disc disease.  The examiner ruled out any relationship 
between the degenerative disorder affecting segments of the 
lumbosacral spine and any low back trauma the veteran 
sustained in the August 5, 1997 truck accident.  

Although it appears the examiner had reviewed the medical 
records, it should be noted that the above-referenced service 
department treatment entries, noting lumbar muscle sprain and 
post-traumatic myositis, had not yet been associated with the 
claims file.  Thus, the April 1999 VA orthopedist would not 
have been aware of this pertinent medical information.  On 
the current record, it is unclear if the veteran currently 
has a disorder affecting the lumbar musculature, earlier 
identified as post-traumatic myositis, in addition to his 
already established lumbar degenerative disc disease.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Does the veteran now have chronic lumbar 
myositis, chronic lumbar strain, or any 
other chronic disorder of the lumbar 
musculature, in contrast with 
degenerative joint disease or 
degenerative disc disease involving the 
lumbar spine?  Assuming that he does, 
then is it at least as likely as not that 
the disorder resulted from the truck 
accident which occurred on August 5, 
1997, while he was performing reserve 
duty?

To facilitate the opinion, the claims 
folder must be made available for the 
examiner's review of the veteran's 
pertinent medical history. 

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim for 
service connection for lumbar myositis in 
light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


